DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 

Response to Arguments
	Applicant’s arguments, see REMARKS, filed 03/22/2022, with respect to the rejections of claims 1-7, 9-15, and 17-22, rejected under 35 USC §103, have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn and the claims are in condition for allowance. 

Allowable Subject Matter
	The following is an Examiner’s statement of reasons for allowance:

	Regarding claims 1, 9, and 17, the closest prior art of record, Horner, discloses a wireless aircraft cabin pressure control system utilizing smart pressure sensors and teaches using dissimilar sensors to measure the same aircraft component in different ways.

	However, Horner, in combination with other prior art of record, fails to teach “…enabling a backup sensing function at the first smart sensor device, wherein the backup sensing function is a same sensing function performed by the second smart sensor device , continuing to generate the first sensed information associated with the first aircraft physical hardware component using the primary sensing function and the one or more signals from the sensing element, and generating second sensed information associated with the second aircraft physical hardware component using the backup sensing function and one or more other signals from the sensing element...” in combination with the remaining elements and features of the claimed invention. 

	It is for these reasons that claims 1, 9, and 17 define over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email with Patrica Murphy on 06/30/2022.

	The application has been amended as follows: 

1.	(Currently Amended) A first smart sensor device, comprising: 
a sensing element; 
a processor; and 
a memory communicatively coupled to the processor, the memory having stored therein computer-executable instructions, wherein the computer-executable instructions comprise: 
generating first sensed information associated with a first aircraft physical hardware component based on execution of a primary sensing function and one or more signals from the sensing element; 
monitoring communication from a second smart sensor device that performs sensing associated with a second aircraft physical hardware component, wherein the first aircraft physical hardware component and the second aircraft physical hardware component are different hardware components; and 
based on 
enabling a backup sensing function at the first smart sensor device, wherein the backup sensing function is a same sensing function performed by the second smart sensor device, 
continuing to generate the first sensed information associated with the first aircraft physical hardware component using the primary sensing function and the one or more signals from the sensing element, and 
generating second sensed information associated with the second aircraft physical hardware component using the backup sensing function and one or more other signals from the sensing element, 
wherein the generating of the first sensed information associated with the first aircraft physical hardware component and the generating of the second sensed information associated with the second aircraft physical hardware component are performed concurrently.

2.	(Previously Presented) The first smart sensor device of claim 1, wherein the computer-executable instructions further comprise concurrently transmitting the first sensed information and the second sensed to a server device.

3.	(Previously Presented) The first smart sensor device of claim 1, wherein the computer-executable instructions further comprise:
receiving a heartbeat signal from the second smart sensor device; and 
performing the first determination that the second smart sensor device is not operating properly based on a second determination that the heartbeat signal has not been received for a threshold amount of time.

4.	(Previously Presented) The first smart sensor device of claim 1, wherein the computer-executable instructions further comprise determining that the second smart sensor device is not operating properly based on a health status message received from the second smart sensor device.

5.	(Previously Presented) The first smart sensor device of claim 1, wherein the backup sensing function is different than the primary sensing function.

6.	(Previously Presented) The first smart sensor device of claim 5, wherein the computer-executable instructions further comprise customizing the primary sensing function based upon a distance between the first smart sensor device and the first aircraft physical hardware component.

7.	(Previously Presented) The first smart sensor device of claim 5, wherein the computer-executable instructions further comprise customizing the backup sensing function based upon a distance between the first smart sensor device and the second aircraft physical hardware component.

8.	(Canceled)

9.	(Currently Amended) A method, comprising: 
generating, by a first smart sensor device, first sensed information associated with a first aircraft hardware component based on execution of a primary sensing function; 
monitoring, by the first smart sensor device, status messages received from a second smart sensor device that is configured to perform sensing associated with a second aircraft hardware component, where the first aircraft hardware component and the second aircraft hardware component are different hardware components, and wherein the status messages comprise respective indications of a health state of the second smart sensor device; and 
based on determining, by the first smart sensor device, that the second smart sensor device is not operating properly based on the monitoring: 
enabling, by the first smart sensor device, a backup sensing function at a same time as, and in addition to, the primary sensing function, wherein the backup sensing function is a same sensing function as the sensing performed by the second smart sensor device,
continuing to generate, by the first smart sensor device, the first sensed information associated with the first aircraft hardware component using the primary sensing function, and 
generating, by the first smart sensor device, second sensed information associated with the second aircraft hardware component using the backup sensing function, wherein the generating of the first sensed information associated with the first aircraft hardware component and the generating of the second sensed information associated with the second aircraft hardware component are performed at a same time.

10.	(Previously Presented) The method of claim 9, further comprising concurrently transmitting, by the first smart sensor device, the first sensed information and the second sensed information to a server device.

11.	(Previously Presented) The method of claim 9, wherein the monitoring the status messages comprises:
receiving a heartbeat signal from the second smart sensor device; and 
determining that the second smart sensor device is not operating properly based on determining that the heartbeat signal is not being received for a threshold amount of time.

12.	(Previously Presented) The method of claim 9, wherein the monitoring the status messages comprises determining the second smart sensor device is not operating properly based on a health status message received from the second smart sensor device.

13.	(Previously Presented) The method of claim 9, wherein the backup sensing function is different than the primary sensing function.

14.	(Previously Presented) The method of claim 13, wherein the primary sensing function is customized based upon a direction in which the first smart sensor device is facing relative to the first aircraft hardware component.

15.	(Previously Presented) The method of claim 13, wherein the backup sensing function is customized based upon a direction in which the second smart sensor device is facing relative to the second aircraft hardware component.

16.	(Canceled)	

17.	(Currently Amended) A system, comprising: 
a first smart sensor device that monitors a first aircraft hardware component using a first function; and
a second smart sensor device that monitors a second aircraft hardware component using a second function that is different from the first function, wherein the second smart sensor device is communicatively coupled to the first smart sensor device, wherein the first aircraft hardware component and the second aircraft hardware component are different hardware components, and wherein, based on a first determination that the second smart sensor device is no longer monitoring the second aircraft hardware component, the first smart sensor device is enabled to monitor the second aircraft hardware component using a third function, wherein the third function is a same function as 

18.	(Previously Presented) The system of claim 17, wherein the first smart sensor device performs the first determination that the second smart sensor device is no longer monitoring the second aircraft hardware component based on a second determination that a heartbeat signal has not been received from the second smart sensor device for a threshold amount of time.

19.	(Previously Presented) The system of claim 17, wherein the first smart sensor device determines that the second smart sensor device is no longer monitoring the second aircraft hardware component based on a fault message received from the second smart sensor device.

20.	(Currently Amended) The system of claim 17, wherein the second smart sensor device further comprises the first function for monitoring the first aircraft hardware component; and 
wherein, based on a second determination that the first smart sensor device is no longer monitoring the first aircraft hardware component, the second smart sensor device monitors the first aircraft hardware component using a fourth function, wherein the fourth function is a same function as 

21.	(Previously Presented) The method of claim 9, wherein the primary sensing function is customized based upon a distance between the first smart sensor device and the first aircraft hardware component.

22.	(Previously Presented) The method of claim 9, wherein the backup sensing function is customized based upon a distance between the second smart sensor device and the second aircraft hardware component.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662            



/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662